DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 27 October 2022, in response to the Office Action mailed 4 August 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, 11, 14, 16, 17, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirois (US 11,004,005), in view of Maheshwari (US 2016/0103559), and further in view of Asenjo (EP 2 801 942).

As per claim 1, Sirois teaches a memory that stores computer-executable components [the system can be implemented as software components stored on a computer readable medium and executed by a processor (col. 7, lines 48-58, etc.)]; a processor, operably coupled to the memory, and that executes the computer-executable components stored in the memory [the system can be implemented as software components stored on a computer readable medium and executed by a processor (col. 7, lines 48-58, etc.)], wherein the computer-executable components comprise: a query component that generates key performance indicators from a query, [the analytics engine takes a user input (query) and generates status information based upon the input, including key performance indicators (KPI), KPI measures, and various metrics (col. 18, lines 21-59, etc.)]; a learning component that generates, using artificial intelligence, problem descriptions from one or more key performance indicators or the operational metrics and transmits the problem descriptions to a first database [the analytics engine takes a user input (query) and generates status information based upon the input problem data, where the status report can include problem name/opportunity, problem status, identified date, date completed, problem complexity, KPI, problems in queue, team members, problem owner, problem description, or total benefits; and problem data includes a set of one or more characteristics related to an identified problem, such as, for example problem name/opportunity, problem identification number, problem description, number of departments and parties associated with a problem, problem solving tools currently or previously employed for addressing the problem, key performance indicator (KPI) benchmark, date problem identified, and the like; and the analytics engine can use the classifier to output a classification of the problem including  a complexity of the problem or key terms for the problem (col. 18, line 21 to col. 19, line 59; etc.) using machine learning to classify the problem (col. 3, lines 36-46, etc.)], wherein the problem descriptions comprise descriptions of problems [the analytics engine can use the classifier to output a classification of the problem including a complexity of the problem or key terms for the problem (col. 18, line 21 to col. 19, line 59; etc.)]; and a content component that retrieves the problem descriptions from the first database, searches a second database for a recommendation based on the problem descriptions, and provides the recommendation for an entity [the analytics engine may use the description and metrics such as complexity to identify similar problems in a database, and search for/provide recommendations for resolution of the problem (col. 4, lines 5-21; col. 9, lines 13 to col. 10, line 7; etc.)].
While Sirois teaches generating key performance indicators and metrics from the query (see above) it is not relied upon to teach wherein the computer-executable components comprise: a query component that generates key performance indicators and maturity scores from a query, wherein a maturity score is an indicator of a position in time that a problem related to a key performance indicator occurs, determines a subset of key performance indicators that individually have a performance below a threshold, and maps the subset of key performance indicators to operational metrics.  Furthermore, while Sirois teaches providing a problem description (see above) it is not relied upon to teach that the problem descriptions comprise identification of risks based on prediction of outages or failures in at least an electronic device.
Maheshwari teaches a query component that generates key performance indicators and maturity scores from a query, wherein a maturity score is an indicator of a position in time that a problem related to a key performance indicator occurs [from a correlation search one or more notable events/alarms are generated, and the status of a number of key performance indicators (KPIs) are determined and compared to user set thresholds, for visualization of operational metrics (paras. 0242-248, 1205, etc.) where each event may also be associated with a timestamp for the event data (paras. 0297, 0602, etc.)], determines a subset of key performance indicators that individually have a performance below a threshold, and maps the subset of key performance indicators to operational metrics [from a correlation search one or more notable events/alarms are generated, and the status of a number of key performance indicators (KPIs) are determined and compared to user set thresholds, for visualization of operational metrics (paras. 0242-248, 1205, etc.) which may be defined as different categories/severity levels (para. 0976, etc.)], and a learning component that generates, using artificial intelligence, problem descriptions from one or more key performance indicators or the operational metrics and transmits the problem descriptions to a first database [from the correlation search a number of graph lanes are used to identify a problem or pattern of interest (para. 0250) where a notable event determined from the query may represent an operational problem (para. 0973, etc.); for the learning component using AI in Sirois, above], wherein the problem descriptions comprise prediction of outages or failures in at least an electronic device [the identified problem event may include errors associated with CPUs or servers, electronic security threats or operational problems, etc. (para. 0250, 0723, 0973, etc.)].
Sirois and Maheshwari are analogous art, as they are within the same field of endeavor, namely identifying problems based on user input/queries.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine KPIs from a query that are below a threshold, and to include problems that are associated with electronic devices, as taught by Maheshwari, for the KPIs from the query in the system taught by Sirois.
Maheshwari provides motivation as [by identifying a set of KPIs meeting specific thresholds, the system provides users an efficient tool for dynamically creating entity definitions, monitoring performance, and determining system state for electronic systems (paras. 0233-237, etc.)].
Asenjo teaches problem descriptions that comprise identification of risks based on prediction of outages or failures in at least an electronic device [the risk assessment system creates a risk assessment report identifying risk, including risk of failure, based on collected and predicted data, where the collected data includes device data for electronic devices, such as KPIs, event data, etc. (paras. 0008-12, 0016-17, 0043-44, etc.) and based on predicted risks including predicted device failure or degraded performance (paras. 0010, 0079-80, 0088, etc.)].
Sirois/Maheshwari and Asenjo are analogous art, as they are within the same field of endeavor, namely identifying and predicting problems based on identified patterns.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include problem descriptions including identified risks at multiple levels, including device level, as taught by Asenjo, in the identification of system level events/problems in the system taught by Sirois/Maheshwari.
Asenjo provides motivation as [by considering and identifying risks at multiple levels throughout the enterprise opportunities to mitigate risk can be better identified (paras. 0005-7, etc.) and can allow more comprehensive data analysis at multiple levels for a business/enterprise (paras. 0031-36, 0042, etc.)].

As per claim 2, Sirois/Maheshwari/Asenjo teaches wherein the learning component generates the problem descriptions by computing a correlation between at least one of: the subset of key performance indicators and the operational metrics; a first portion of the subset of key performance indicators and a second portion of the subset of key performance indicators; or a portion of the operational metrics and a second portion of the operational metrics [a correlation search definition may be stored in a service monitoring data store containing one or more characteristics of the search related to the chosen KPIs which can be used to determine and navigate to results for the event search (Maheshwari: paras. 1241-1243, 1261-1262, etc.) where the risk assessment system creates a risk assessment report identifying risk, including risk of failure, based on collected and predicted data, where the collected data includes device data for electronic devices, such as KPIs, event data, etc. (Asenjo: paras. 0008-12, 0016-17, 0043-44, etc.)].

As per claim 3, Sirois/Maheshwari/Asenjo teaches wherein the query component further generates a context description form the key performance indicators and the learning component uses the context description to train the artificial intelligence [the machine learning algorithm requires a training phase employing a suitable sample size of data regarding the problem, where the problem data includes context information (Sirois: col. 18, line 34 to col. 19, line 10; etc.)].

As per claim 4, Sirois/Maheshwari/Asenjo teaches wherein the context description is one or more of an entity, a category, or a topic associated with a query [a set of one or more characteristics related to an identified problem, such as, for example problem name/opportunity, problem identification number, problem description, number of departments and parties associated with a problem, problem solving tools currently or previously employed for addressing the problem, key performance indicator (KPI) benchmark, date problem identified, and the like for classification (Sirois: col. 18, line 34 to col. 19, line 10; etc.); and/or a complexity category (Sirois: col. 13, lines 27-36; etc.)].

As per claim 7, Sirois/Maheshwari/Asenjo teaches wherein the query component computes key performance indicators by classifying the query using a multi-label classifier [from a correlation search one or more notable events/alarms are generated, and the status of a number of key performance indicators (KPIs) are determined and compared to user set thresholds, for visualization of operational metrics (Maheshwari: paras. 0242-248, 1205, etc.) using automated problem classification (Sirois: col. 2, lines 21-56; col. 12, lines 22-52; etc.)].

As per claim 10, see the rejection of claim 1, above.

As per claim 11, see the rejection of claim 3, above.

As per claim 14, see the rejection of claim 7, above.

As per claim 16, see the rejection of claim 1, above, wherein Sirois/Maheshwari/Asenjo also teaches a computer program product for automated problem generation using artificial intelligence, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform the method [the system can be implemented as software components stored on a computer readable medium and executed by a processor (Sirois: col. 7, lines 48-58, etc.)].

As per claim 17, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 7, above.

As per claim 21, see the rejection of claim 1, above.

As per claim 23, see the rejection of claim 7, above.

As per claim 24, see the rejection of claim 1, above.

As per claim 25, see the rejection of claim 7, above.


Claims 5, 6, 12, 13, 18, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirois, Maheshwari, and Asenjo as applied to claims 1, 10, 16, and 21 above, and further in view of Whitner (US 2018/0287856).

As per claim 5, Sirois/Maheshwari/Asenjo teaches the system of claim 1, as described above.
While Sirois/Maheshwari/Asenjo teaches various AI models (see, e.g., Sirois: col. 3, lines 36-58) it is not relied upon to teach wherein the artificial intelligence includes a recurrent neural network.
Whitner teaches wherein the artificial intelligence includes a recurrent neural network [embodiments may classify alarms with a neural network, for instance a recurrent neural network, like a long-short term memory (LSTM) recurrent neural network trained on the response log data (para. 0085, etc.)].
Sirois/Maheshwari/Asenjo and Whitner are analogous art, as they are within the same field of endeavor, namely using machine learning to determine/classify alerts.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a recurrent neural network including long-short term memory, as taught by Whitner, as the machine learning model in the system of Sirois/Maheshwari/Asenjo.
Whitner provides motivation as [a recurrent neural network with LSTM is effective for learning alerts/alarms due to their temporal nature (para. 0101, etc.)].

As per claim 6, Sirois/Maheshwari/Asenjo/Whitner teaches wherein the recurrent neural network comprises a long-short term memory neural network [embodiments may classify alarms with a neural network, for instance a recurrent neural network, like a long-short term memory (LSTM) recurrent neural network trained on the response log data (Whitner: para. 0085, etc.)].

As per claim 12, see the rejection of claim 5, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 18, see the rejection of claim 5, above.

As per claim 19, see the rejection of claim 6, above.

As per claim 22, see the rejection of claims 5-6, above.


Claims 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirois, Maheshwari, and Asenjo as applied to claims 1, 7, and 14 above, and further in view of Zhou (US 2007/0279490).

As per claim 8, Sirois/Maheshwari/Asenjo teaches the system of claim 7, as described above.
While Sirois/Maheshwari/Asenjo teaches that the classifier is trained (see above) it is not relied upon to teach wherein a user trains the multi-label classifier by validating labels predicted by the multi-label classifier for training data comprising labeled queries and unlabeled queries.
Zhou teaches wherein a user trains the multi-label classifier by validating labels predicted by the multi-label classifier for training data comprising labeled queries and unlabeled queries [unsupervised clustering is performed on segments in the input streams and a set of abnormal events are combined with user feedback to generate a clean training set for the classifier, which is trained and then cross-validated and combined (paras. 0005-7, 0018 etc.) for the multi-label classifier of Sirois/Maheshwari/Asenjo, above].
Sirois/Maheshwari/Asenjo and Zhou are analogous art, as they are within the same field of endeavor, namely classifying abnormal events/alerts/anomalies.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the unsupervised and user-feedback enhanced training set as well as cross-validation for training the classifier, as taught by Zhou, for training the classifier in the system of Sirois/Maheshwari/Asenjo.
Zhou provides motivation as [the two stage training process alleviates high false alarm rates and produces a more precise model (abstract, para. 0007, etc.)].

As per claim 9, Sirois/Maheshwari/Asenjo/Zhou teaches wherein a user provides feedback associated with the problem descriptions to the learning component, and the learning component uses the feedback to train the artificial intelligence [unsupervised clustering is performed on segments in the input streams and a set of abnormal events are combined with user feedback to generate a clean training set for the classifier, which is trained and then cross-validated and combined (Zhou: paras. 0005-7, 0018 etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 8.

As per claim 15, see the rejection of claim 8, above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-25 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosam (US 2006/0206287), Basu (US 8,209,218) and Kamath (US 2013/0173353) – each disclose systems wherein a maturity score and/or time interval is associated with a performance indicator.
Zhang et al. (Automated IT System Failure Prediction: A Deep Learning Approach, Dec. 2016, pgs. 1291-1300) – discloses a system for predicting IT errors based on log patterns.
Jin et al. (NEVERMIND, the Problem is Already Fixed: Proactively Detecting and Troubleshooting Customer DSL Problems, Nov. 2010, pgs. 1-12) – discloses predicting DSL errors based on measured operational metrics.
Casas et al. (Predicting QoE in Cellular Networks using Machine Learning and in-Smartphone Measurements, Oct 2017, pgs. 1-7) – discloses utilizing KPIs to predict a Quality of Experience for users of electronic devices.
Wu et al. (K-PdM: KPI-Oriented Machinery Deterioration Estimation Framework for Predictive Maintenance Using Cluster-Based Hidden Markov Model, July 2018, pgs. 41676-41687) – discloses predicting a remaining life/time of machine failure for a device based on KPIs.
Hosking (US 2014/0163936) – discloses a system performing equipment failure prediction including identifying periodic effects on failure risk.
Ue (US 2011/0004419) – discloses identifying and storing machine failure risk factors.
Downey (US 2008/0126831) – discloses predicting server failure based on different risk factors.
Agarwal (US 2016/0357859) – discloses performing analysis on submitted tickets, including unstructured text, and predicting outages.
Shah (US 2007/0027593) – discloses a failure prediction module creating a predicted failure description and urgency factor in an alert/event.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128